SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1036
CA 16-01066
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND CURRAN, JJ.


RENEE WANTUCK, INDIVIDUALLY, AND AS PARENT AND
NATURAL GUARDIAN OF TYLER BOCHENSKI, AN INFANT,
PLAINTIFF-APPELLANT,

                      V                             MEMORANDUM AND ORDER

CITY OF BUFFALO, DEFENDANT-RESPONDENT.


LAW OFFICES OF JAMES MORRIS, BUFFALO (JACLYN F. SILVER OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered September 3, 2015. The order granted the
motion of defendant for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff, individually and as parent and natural
guardian of her son, commenced this negligence action seeking damages
for injuries sustained by her son when he struck a trash receptacle
located on a sidewalk after he lost control and fell off of a bicycle
that he had been riding on the street. We conclude that Supreme Court
properly granted defendant’s motion for summary judgment dismissing
the complaint. Defendant met its initial burden of establishing as a
matter of law that the trash receptacle constituted an “open and
obvious” condition, and that it was not “inherently dangerous”
(Jordan-Parker v City of Buffalo, 137 AD3d 1751, 1752; see Jones v
City of New York, 32 AD3d 706, 706-707), and plaintiff failed to raise
a triable issue of fact (see generally Zuckerman v City of New York,
49 NY2d 557, 562).




Entered:    November 18, 2016                     Frances E. Cafarell
                                                  Clerk of the Court